Title: From George Washington to Philip John Schuyler, 23 March 1781
From: Washington, George
To: Schuyler, Philip John


                  
                     Dear Sir,
                     New Windsor Mar. 23d 1781
                  
                  Upon my return to this place 3 days ago I had the pleasure to rece. your favor of the 25th Ulto—I thank you for the honor you intended me if Mrs Schuyler had added a Son to your family & chearfully become a sponsor for the daughter on the birth of whom and the good health of your Lady please to accept & offer my congratulatory Compliments.
                  By a Manœuvre too profound for my understanding—if it is intended for the public good—the choice of a Minister of War is postponed till October—I have heard no reason assigned for it, and am uncharitable enough to believe that no good one can be given.
                  We are in a most critical and disagreeable State of Suspence with respect to the two Fleets.  Neither had arrived within Chesapeak bay the 15th Instt when letters from the Marqs & Baron de Steuben were dated at Yorktown (20 Miles from the Mouth of James River). tho’ both were expected.
                  Private: How unhappy it is for all our measures, that the adoption of them cannot be in season!  Had the French Commdr at R. Island complied (in the first instance) with my request to send the whole Fleet, and a detachmt from their Land force to Virga the destruction of Arnolds Corps must have been compleat during the debilitated State of the British Fleet.  The undertaking now, is bold & precarious—rendered more so by an unfortunate & to me unaccountable delay of 24 hours in their quitting New port.  After it was said they were ready to Sail—the Wind being as favorable to them & as adverse to the Enemy as Heaven cd furnish.  But it is our true policy to make the most of their assistance without censuring their mistakes therefore it is I communicate this in confidence.
                  By my last advices from General Greene Lord Cornwallis was retreating—but the design of his retrograde movement was not sufficiently explained—Genl Greene was advancing & the Militia assembling—The situation of things there, & in Virginia are critical & big with important events—God grant they may be favorable to us.  I am with great esteem & regard & much Affecte Dr Sir Yr most Obed. Sert
                  
                  
                     Go: Washington
                  
               